The opinion of the Court was delivered by
Moses, C. J.
The right of the appellants (the plaintiffs below) to a rescission of the contract is resisted, because, as it is alleged by the respondents, there was only a partial failure of consideration — the eviction by an outstanding title not extending to the whole land sold by the executors of Faulkner to Adams.
The power of the Court of Equity to afford relief, where its interposition is sought to redress a loss caused by a failure of con*58sideration, would indeed be narrow if limited only to the extent of affording reparation by a proportional abatement of the price agreed to be paid for the subject matter of the contract. In the purchase of a tract of land, while the diminution in quantity might attach only to a few acres, the effect of even such a loss might so depreciate the whole for the purpose intended by the purchaser as to render the retention of the remaining part entirely profitless and undesirable to him. One buying a plantation, with a view to its cultivation, is generally' not more influenced by the number of acres it may contain than its adaptation as a whole to the purpose he contemplates in the investment. To obtain a particular location for a special object to which he proposes to devote it, he may be willing to pay for a larger extent of territory merely to possess a specific portion which it includes, and which may form the only inducement which has led to the purchase. Some of the cases have gone so far as to hold, as in Glover vs. Smith, (1 DeS., 433,) that a deficiency of 101 acres in the supposed purchase of 662 acres would be a ground for the rescission of the contract if the purchase would be greatly deteriorated by the decrease.
In the earlier decisions it was held that if the object of the purchase was defeated by a loss through an older grant of that portion which induced it, the vendee might, even when sued on the bond at law, claim a rescission of the contract by a verdict in his favor.— Gray vs. Handkinson, 1 Bay, 278; State vs. Gaillard, 2 Bay, 11. On these authorities rested the conclusion of the Courts as to the admissibility of parol testimony in a suit at law to show a failure of consideration by a deficiency in the quantity of land sold and conveyed, and to claim an abatement in the price in consequence of it. The decisions are fully reviewed in Means vs. Brichnell, (2 Hill, 657,) and the doctrine affirmed. Neither is its application confined to cases where the misrepresentations are with a fraudulent design, for even if made through mistake, yet if they formed an inducement to the contract, they constitute a good defense to the action. The effect upon the purchaser is not changed by the motive and intent of the misstatements of the seller. It may be conceded, as is said by Johnson, J., in Johnson vs. Purvis, (1 Hill, 236,) “That the impracticability of giving effect to the defense in a Court of law where a total rescission of the contract is claimed is a sufficient justification for referring it to the chancery jurisdiction.” There all the equities of the several parties can be more properly *59adjusted, and the whole matter adjudicated by such orders as may secure their relative rights. The point now before us is submitted by a complaint, which prays that the collection of the notes for the purchase money may be enjoined and the entire contract rescinded. The relief is, therefore, sought by a “case of chancery,” to use the language of the Constitution.
The application of the principles to which we have adverted must depend on the facts developed in the cause. Looking to the testimony adduced on the trial, the Court has not a doubt that the end and purpose of the appellant in the purchase was defeated through his eviction from the Hooper tract by a better title. The entire scope of the evidence is conclusive as to the incentive which urged the purchase. -It was to acquire the very tract from which he was ejected as a settlement and residence for his son-in-law; and while he was willing to buy the body of land, including the Thompson tract, the two parcels constituting one plantation, there is nothing to prove that without the Hooper tract he would have purchased the other. The very fact on which the respondents relied, to wit, that the Thompson tract was worth eleven dollars per acre, while the Hooper tract was only worth six or seven dollars the acre, shows that he was willing to pay a price far above its value in order to consummate the end he designed by the purchase.
If, however, he bought the whole plantation' with a view to its cultivation as an agricultural investment, can it be asserted with any show of reason that the buildings and improvements on the Hooper parcel and its eligible location, the Thompson piece, being, it may be said, without any, did not materially contribute to the inducements which influenced Adams in the contract? Is not this conception of his motives the only legitimate inference to be drawn from the testimony ? There is something still beyond all this. The plantation contained, as it was alleged by the vendors, six hundred and twenty acres. Of these Adams has lost by a superior title four hundred and forty-five, leaving him but one hundred and seventy-five acres, the deficiency being over two-thirds, and the portion lost containing all the buildings and improvements necessary to the proper and ready conduct of a farming interest. It would be difficult in a search through all the decided cases to find a single one of the like character, where a party has been compelled to take the land while even allowed an abatement of the price for the deficiency. Can any one believe that if Adams, when he proposed to *60buy, had been aware of the great difference he would have made the contract by which he is now sought to be bound ? He relied on the statement of the respondents that the plantation contained six hundred and twenty acres, the Hooper tract constituting a portion, and we cannot see upon what principles he should be forced to take a title, when the disproportion of the quantity he contracted to buy is so very great.
While, however, the contract should be rescinded, the right of the parties which follows such result must be respected. It is, therefore, ordered that the agreement referred to in the pleadings be rescinded, the notes of the appellant and the conveyance executed to them cancelled and annulled, and the title to the Thompson land held to vest in the executors or the surviving executor of James Faulkner, the vendors to the said Adams. It is further ordered that Adams be required to account for the rents and profits of the Thompson place while he had possession of it, or for any waste he may have committed thereon. Each party to pay his own costs.
It is further ordered that the case be remanded to the Circuit Court for such orders as may be necessary to give effect to the conclusions herein expressed.
Wright, A. J., and Willard, A. J., concurred.